DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over KANNO (US 20170262175 A1) and Kurihara et al (US 5859960 A, hereafter referred to as Kurihara).

Rejection of claim 1:
KANNO teachers A nonvolatile semiconductor memory device connected to a first Host device, the nonvolatile semiconductor memory device comprising: a plurality of blocks each including a plurality of memory cells (Paragraphs [0085]-[0086] and [0142] on respective pages 4 and 6; and, Figure 1 in KANNO clearly suggests A nonvolatile semiconductor NAND memory device 5 connected to a first Host device 2, the nonvolatile semiconductor NAND memory device 5 comprising: a plurality of blocks B0, B1,…. Bm-1 each including a plurality of pages whereby each page comprises a plurality of memory cells connected to the same word line), wherein the nonvolatile semiconductor memory device is configured to: send, in response to receiving from the first Host device a first address signal indicative of one block selected from the blocks, a second address Signal selected on the basis of the received first address signal, to the first Host device (Paragraph [0142]-[0146] on page 6; and, Figure 34 in KANNO clearly suggests wherein the nonvolatile semiconductor NAND memory device 5 is configured to: send, in response to receiving from the first Host device 2 a first Block address signal indicative of one specific block selected from the blocks B0, B1,…. Bm-1, a second page address Signal of the initial page is a page address of a latest readable page selected on the basis of the received first Block address signal, to the first Host device 2); and in response to receiving a command from the first Host device, the command designating the first address signal, the second address signal and first data, program the first data to a memory cell corresponding to a first address which is determined based on the first address signal and the second address signal. 
first semiconductor device (Paragraph [0142]-[0146] on page 6; and, Figure 34 in KANNO clearly suggests in response to receiving a Write command from the first Host device 2, the Write command designating the first Block address signal, the second page address Signal of the initial page is a page address of a latest readable page and first page data, program the first page data to a memory cell corresponding to a first address which is determined based on the first Block address signal and the second page address Signal of the initial page is a page address of a latest readable page). 
However, KANNO does not teach a first semiconductor device that serves as the interface between non-volatile SSD memory and a host device.
Kurihara, in an analogous art, teaches Prior Art Figure 57 comprising a semiconductor disc control device 3 that serves as an interface between a non-volatile SSD semiconductor memory disk 4 and a CPU host device 1a.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine KANNO with the teachings of Kurihara by including use of a first semiconductor device that serves as the interface between non-volatile SSD memory and a host device.  This combination would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, because one of ordinary skill in the art would have recognized that use of a first semiconductor device that serves as the interface between non-volatile SSD memory and a host device would have provided a means for providing a host device with memory access (Figure 57 in Kurihara). 
Allowable Subject Matter
Claims 2-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: claims 2-20 depend from claim 1; hence, are allowable since dependent claims inherit all the limitations of the claims from which they depend and any intervening claims.  Hence the prior art taken alone or in any combination fail to teach the claimed novel feature in respective claims 1-20 in view of respective base and intervening claims.

Cited Prior Arts
US 10452535 B2 is directed to a memory controller for a nonvolatile memory device comprising logical to physical address mapping tables and physical to logical address mapping tables; and, is a good teaching reference.
US 20170262175 A1 is directed to a SSD connected to the host comprising a controller for use in transferring data from the host device to man memory; and, was used in a teaching reference, above.
US 20140215129 A1 is directed to a memory controller comprising a host interface and a flash interface to provide data access from a host device to a flash memory device; and, is a good teaching reference. 
US 20140181455 A1 is directed to an OS kernel interface for interfacing between an application and a storage device; and, is a good teaching reference.
US 20110087827 A1 is directed to a memory controller comprising a flash memory interface unit for providing flash memory access to a host device; and, is a good teaching reference.
US 20070276986 A1 is directed to a memory controller for flash memory comprising various buffers for storing information during transfer; and, is a good teaching reference.
US 5859960 A is directed to a semiconductor disc control unit comprising a host interface for transferring data from a host unit to a semiconductor memory module; and, is a good teaching reference.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D TORRES whose telephone number is (571)272-3829. The examiner can normally be reached Monday-Friday 10-7 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH D TORRES/Primary Examiner, Art Unit 2112